Citation Nr: 0122812	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under 38 U.S.C. § 1318.

3.  Entitlement to dependents' educational assistance 38 
U.S.C. Chapter 35.

4.  Entitlement to service connection for injury or other 
pathology of the left foot/ankle secondary to service-
connected residuals of injuries of the right lower extremity, 
for purposes of accrued benefits.

5.  Entitlement to service connection for injury or other 
pathology of the left knee secondary to service-connected 
residuals of injuries of the right lower extremity, for 
purposes of accrued benefits.

6.  Entitlement to service connection for injury or other 
pathology of the left hip secondary to service-connected 
residuals of injuries of the right lower extremity, for 
purposes of accrued benefits.

7.  Entitlement to service connection for injury or other 
pathology of the lumbosacral spine secondary to residuals of 
injuries of the right lower extremity, for purposes of 
accrued benefits.

8.  Entitlement to service connection for injury or other 
pathology of the lower pelvic region secondary to service-
connected residuals of injuries of the right lower extremity, 
for purposes of accrued benefits.

9.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate, for purposes of accrued 
benefits.

10.  Entitlement to specially adapted housing or a special 
home adaptation grant, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1942 to June 1945.  
The appellant is his surviving spouse.

This appeal is from an April 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  At the time of his death, the late veteran had 
appeals pending before the Board of Veterans' Appeals (Board) 
for each of the benefits now sought by the appellant on an 
accrued basis.

At a hearing before a member of the Board of Veterans' 
Appeals in November 1998, the veteran clarified issues 
previously adjudicated under 38 U.S.C. § 1151.  The veteran 
withdrew the claim based on section 1151 in writing in August 
1999.  The Board does not consider section 1151 in this 
decision.

An August 1999 statement of the veteran sought to expand his 
then-pending service connection claims to include the right 
hip secondary to the service-connected right knee.  This 
claim remained pending and unadjudicated at the time of his 
death.  It is referred to the RO for appropriate action.

The Board will defer final action on the issue of service 
connection for the cause of the veteran's death until the 
case returns from the remand appended to this decision.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.

FINDINGS OF FACT

1.  The veteran died on March [redacted], 2000, at age 81.

2.  The veteran was continuously rated 100 percent disabled 
by service-connected PTSD from May 25, 1994, until the date 
of his death.

3.  Neither a fall nor chronic dysfunction of gait caused by 
instability of the service-connected right knee or other 
service-connected right lower extremity disability caused or 
aggravated any pathology in the veteran's left foot, left 
ankle, left knee, left hip, lower pelvis or lumbosacral 
spine.

4.  The veteran was not in need of regular aid and attendance 
of another person solely due to service-connected 
disabilities, nor was he housebound.

5.  Neither special adapted housing nor a special home 
adaptation grant is a periodic monetary benefit paid under 
laws administered by the Department of Veterans Affairs.


CONCLUSIONS OF LAW

1.  The appellant is entitled to dependents' educational 
assistance under 38 U.S.C. Chapter 35.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.807(a)(1), (3) 
(2000).

2.  The veteran's disabilities of the left foot, left ankle, 
left knee, left hip, lower pelvis and lumbosacral spine were 
not proximately due to or the result of service-connected 
disease or injury of the right lower extremity, nor were they 
aggravated by service-connected disability, and secondary 
service connection may not be allowed for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110; 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.310(a), 3.1000 (2000).

3.  Special monthly compensation of the veteran for regular 
need for aid and attendance or at the housebound rate on an 
accrued basis is not warranted.  38 U.S.C.A. §§ 1114(l), (s), 
5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.350(b)(3), 
(i)(2), 3.352(a), 3.1000 (2000).

4.  Special adapted housing and special home adaptation grant 
are VA benefits that are not payable to a veteran's surviving 
spouse on an accrued basis.  38 U.S.C.A. §§ 2101, 2102, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.809, 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The veteran died, according to his death certificate, on 
March [redacted], 2000, of embolic cerebrovascular accident (CVA) due 
to or as a consequence of cardiomyopathy due to or as a 
consequence of hypertension.  At the time of his death, the 
veteran was service connected for post-traumatic stress 
disorder (PTSD), rated 100 percent disabling from May 25, 
1994; old healed fracture, fibula, right, with traumatic 
arthritis, rated 30 percent disabling from February 18, 1992; 
wound, muscle group XII, right, with wound, right knee, 
status post-right knee replacement, rated 30 percent 
disabling from May 1, 1991; pterygium, right eye, history of 
right eye injury with normal vision, right otitis externa, 
left varicocele, and [appendectomy] scar of the right lower 
[abdominal] quadrant, each rated 0 percent disabling from 
June 22, 1945.

The veteran died with claims pending on appeal for service 
connection for disabilities of the left foot or ankle, left 
knee, left hip, low back, and lower pelvic region as 
proximately due to or the result of the service-connected 
right leg conditions.  He essentially had asserted that 
altered gait caused by the right leg conditions caused or 
aggravated the conditions claimed as secondary to the 
service-connected disease or injury.

A rating decision of July 1995 granted the 100 percent rating 
for PTSD (previously diagnosed as conversion reaction) on a 
schedular basis.  That rating decision established 
entitlement to benefits under 38 U.S.C., chapter 35 
(dependents' educational assistance) effective May 25, 1994, 
which was the effective date of the 100 percent rating for 
PTSD.

Service medical records reveal that the veteran obtained a 
diagnosis in September 1943 of neurosis due to close 
proximity to exploding bomb.  In June 1944, in Italy, the 
veteran sustained a penetrating shell fragment wound in the 
right calf from a friendly ammunition dump, treated with 
sulfa and a dressing at a battalion aid station.  About a 
month later, at a field hospital, he was treated for a 
swollen right ankle, reporting that he had twisted his ankle 
at the time he sustained the shell fragment wound and again 
several days later when he jumped off of a truck.  X-ray 
revealed an old, well-healed fracture of the lower third of 
the fibula with a history of pre-service football injury.  He 
was transferred to a station hospital in July 1944, where x-
rays revealed a healed incomplete fracture of the right 
ankle.  The final diagnosis was fracture, simple incomplete, 
right lateral malleolus, incurred when soldier in combat 
twisted ankle, June 4, 1944.  He returned to combat in 
September 1944.  In December 1944, he was evacuated because 
of complaints of intractable headaches attributed to a bomb 
concussion in October 1944.  In January 1945, he was 
hospitalized for psychoneurosis, anxiety state (battle 
reaction), severe.

In June 1945, he obtained a certificate of disability for 
discharge.  The disabling diagnosis was anxiety state, 
moderate, manifested by restlessness, irritability, insomnia, 
weakness and somatic complaints such as headaches and stomach 
pains, precipitated by 13 months of combat.  Military history 
recorded during psychiatric hospitalization reported his duty 
was as an artillery observer.  His separation qualification 
record stated his he was a battery clerk, preparing, typing, 
and posting reports and memoranda.

In June 1945, the veteran filed a signed application for VA 
disability compensation for leg wound, hernia due to the 
wound, headache, earache, stomach trouble due to nervousness 
and concussion.  In June 1945, VA granted service connection 
for anxiety state and for gunshot wound of the right knee and 
leg.  VA determined and informed the veteran that headaches, 
earache, stomach trouble and concussion were symptoms of the 
service-connected nervous condition.

The first post-service medical record was the February 1949 
report of a VA examination.  the veteran reported private 
treatment for back and nervous complaints.  The VA 
examination was limited to the right leg and diagnosed 
residual scar of gunshot wound of the right knee and leg, 
right ankle sprain by history with residual weakness, and 
weak right foot.  The examiner reported no orthopedic 
findings regarding other body parts.

An April 1949 statement from H. Gwynn, M.D., reported his 
treatment of the veteran for complaints of marked nervousness 
and backache.  The veteran reported that he had seen numerous 
private doctors in a prolonged effort to prove an organic 
basis for his complaints, but that he was now convinced his 
problems were functional.

A July 1949 report of treatment by F. Schrantz, M.D., for 
complaints of right foot and leg pain noted clinical findings 
of weak right foot and osteoarthritis of the right 
extremities, treated with an arch support and an unction.

On VA neuropsychiatrist examination in September 1949, the 
veteran complained of back pain, inability to lie on his 
back, and left knee pain.  The examiner found all muscles 
firm and symmetrical.  The left knee had no laxity, but it 
appeared stiff when the veteran walked.  The examiner noted 
numerous somatic complaints as the focus of the veteran's 
attention.  He noted that the appellant limped when asked to 
walk and limped less when his attention was elsewhere.  The 
diagnosis was psychiatric only.

The veteran filed an appeal from VA rating decisions to the 
Administrator of VA in October 1949, reporting his war 
history, including that he injured his ankle and back in a 
fall from a bridge when he sustained gunshot wounds of the 
right leg.

On VA hospitalization for observation and evaluation in 
August and September 1950, the right knee was essentially 
without pathology, both clinically and by x-ray study.  The 
right ankle had some irregularity of the shaft of the lower 
end of the right fibula, thought to be from an old healed 
fracture.  There was no muscle atrophy in the right lower 
extremity compared to the left, and no muscle weakness as 
complained of, except for some slight weakness of the muscles 
controlling eversion of the right foot in walking.  The 
orthopedic consultant noted the veteran walked barefoot 
without eversion of the right foot and that he should discard 
his foot brace in favor of a shoe modification.  No pathology 
of the back or left knee was reported.  It was felt that his 
belief in his invalidism had a strong iatrogenic component, 
resulting from the effect on his suggestible nature of 
doctors' instructions to limit his work or move to the 
country for a less stressful life.  Psychological testing 
strongly suggested hypochondriasis.  The final diagnoses were 
encephalopathy, post-traumatic [related to history of 
concussion in service]; psychoneurosis, hypochondriacal 
reaction, formerly diagnosed hysteria, with over-concern for 
the state of health and somatic pain involving stomach, eyes, 
ears, back, legs, and bowel functions; sprain, right ankle, 
by history; and cicatrices, lateral aspect right leg, 
residual of gunshot wound, well-healed and non-symptomatic.

RO rating action in October 1950 increased the veteran's 
disability rating for residual of the shell fragment wound, 
now denominated wound, severe, muscle group (MG) XII.  The 
veteran discontinued the appeal in a written statement 
received in November 1950.

On VA examination in January 1954, the veteran's complaints 
did not include the left knee or the back, and the examiner 
made no findings regarding them.  In a March 1954 statement, 
the veteran included his back in a list of somatic symptoms 
of his nervous condition.  In November 1954, the Board of 
Veterans['] Appeals (Board) denied increased ratings for 
residuals of shell wound of the right leg and for 
neuropsychiatric disability.

On VA surgical evaluation in February 1961, the residuals of 
right knee wound were felt to be stationary.  In February 
1962, the veteran complained that his right leg gave way.  In 
March 1962, the veteran complained of both knees.

On VA orthopedic examination in May 1962, the veteran 
reported gunshot wound of the right knee and calf in combat 
and since then, the knee giving out on him repeatedly, 
causing him to trip and fall.  The knee was normal on 
examination.  The diagnosis was gunshot wound of the right 
knee and leg, not disabling.

In July 1977, the veteran reported increase in his service-
connected right leg and psychiatric disabilities and that he 
could no longer work because of them.  A July 1977 statement 
by C. Walsh III, M.D., reported that he treated the veteran 
for benign prostatic hypertrophy, hypertrophic arthritis of 
the spine, mild tendon contractures in the palm of each hand, 
generalized arteriosclerosis with slight first degree AV 
block, gout, hypertension, bradycardia, and anxiety and 
tension state.

On VA examination in August 1977, the veteran reported 
history of arthritis of the legs and spine.  Examination 
found the spine of normal contour and shape and the right 
knee essentially normal.  The left knee was not examined.  
Diagnoses included cicatrix, gunshot wound, right knee and 
leg, well healed.  Psychiatric examination diagnosed anxiety 
neurosis with depression with conversion symptoms.

VA outpatient records of February 1980 to August 1982 reveal 
complaints of and treatment for right ankle pain and 
bilateral knee pain.  March 1980 x-ray studies of both knees 
revealed early degenerative joint disease, somewhat greater 
on the left.  The veteran had physical therapy, including 
instruction on how to walk on forearm crutches.

A March 1980 statement from Dr. Walsh reported the veteran's 
desire to reopen a claim for individual unemployability and 
special compensation and that he was unemployed.  Dr. Walsh 
reported the veteran had hypertension and arteriosclerotic 
disease as well as being very tense and emotional, and that 
his private orthopedist treated him for chronic knee problems 
for which he wore braces and occasionally used crutches.  An 
April 1980 statement from J. Nelms, M.D., orthopedic surgeon, 
reported a March 1980 examination of the veteran, and that he 
walked on two crutches, wore a short leg brace on the right, 
had pain and decreased range of motion of the right ankle, 
marked varus deformities of both legs and considerable joint 
disease in both knees, with a prognosis that bilateral knee 
surgery would be necessary eventually.

On VA orthopedic examination in March 1981, the veteran 
reported that in 1943 he received a gunshot wound of the 
right lower extremity, with entrance in the medial aspect of 
the right ankle and exit just below the knee, at which time 
he fell and fractured his right patella.  He reported that no 
surgery was done on either the ankle or the knee.  He 
reported continuous problems with the right leg thereafter, 
compelling him to do deskwork and necessitating his 
retirement several years ago because he could not walk.  He 
wore braces on both knees and support stockings on both legs, 
reporting history of phlebitis in the right leg and of no 
phlebitis, but occasional swelling, of the left leg.  He had 
moderate, bilateral bowlegged deformity.  On examination, 
both knees had full range of motion without instability.  The 
right ankle had full range of motion, painful at the extremes 
of the range.  There was no evidence of swelling, redness, or 
tenderness of either knee or ankle.  The right ankle revealed 
normal muscle balance with good action of all muscle groups.  
X-ray of the right ankle was completely negative.  The 
examiner commented that the right ankle had no disability, 
although there was considerable difficulty with both knee 
joints.

February 1982 records from Mobile Infirmary reveal that the 
veteran was followed there for several years for progressive 
degeneration of the left knee.  The diagnosis was 
osteoarthritis, left knee, with torn medial meniscus.  He was 
treated surgically with arthroscopy of the left knee with 
medial meniscectomy and debridement of the knee.  He was 
readmitted to Mobile Infirmary in October 1984 for 
progressive arthritis of the left knee of many years' 
duration.  He underwent left total knee replacement.

In April 1985, the RO disallowed total disability rating 
based on individual unemployability (TDIU) and a temporary 
total rating for convalescence from the left knee surgery, 
finding the veteran was not individually unemployable solely 
because of service-connected disabilities and that arthritis 
of the left knee was not a service-connected disability.

A July 1985 statement from B. Echoed II, M.D., reported care 
of the veteran since 1957 for hypertension, prostatic 
hypertrophy, glucose intolerance, mild congestive failure, 
and degenerative joint disease of both knees.  He reported 
that the veteran's physical status continued to deteriorate 
despite medical management, with significant decrease in 
ability to ambulate due to degenerative joint disease of the 
knees.

An August 1985 statement from E. Dyas IV, M.D., reported his 
treatment of the veteran for several years for shrapnel wound 
injury of the right knee sustained in World War II resulting 
in traumatic arthritis of the right knee.  He also reported 
that the veteran "has severe osteoarthritis in his left 
knee, for which he has had a total knee replacement in 
1984."  Dr. Dyas opined that the veteran could perform no 
work that required prolonged standing, walking or sitting due 
to the condition of both legs and that he was totally 
disabled.

In hearing testimony in December 1985, the veteran reported 
that in combat he hit a mine with his knee and "knocked this 
shin off," and later, establishing a beachhead he ran into a 
steel stake and hit himself in the intestine.  He testified 
that afterwards, he was "shot from this railroad trestle, 
they hit me in my muscle, my knee cap and I fell," and "it 
fractured my right ankle."  He reported that he did not file 
a claim with VA when he got out of the service, he just 
received a letter telling him the amount of his disability 
compensation.  He reported his civilian employment history 
with the Corp of Engineers, which included some years of work 
in construction, during which time he almost fell off of a 
job because of his knee, and subsequent work at a desk job 
until 1977 when he could not work any longer because of his 
nerves and legs.

On VA orthopedic examination in May 1986, the veteran gave a 
history of chronic bilateral knee pain.  He reported that he 
sustained a gunshot wound of the right knee and lower leg in 
June 1944 from enemy gunfire during the landing at Anzio, 
Italy, and that the ankle fracture sustained in a fall from a 
railroad trestle at that time was never treated.  The 
examiner reported his review of the old military medical 
records in the veteran's claims file and that they did not 
coincide exactly with the veteran's history of his injuries, 
noting specifically the June 2, 1944, record of slight shell 
fragment wound from a friendly ammunition dump.  On 
examination both knees had some swelling without effusion.  
The right knee had negative anterior and posterior drawer 
tests and no medial or lateral instability.  The right leg 
had three tiny scars, one on the right knee, one on the 
superior medial calf, and one on the inferior medial calf, 
reported by the veteran as the site of shell fragment wounds.  
The subcutaneous tissue was unremarkable to palpation.  The 
right ankle had no swelling or tenderness to palpation.  Both 
ankles had 20 degrees of plantar flexion and 45 degrees of 
dorsiflexion.  X-ray studies of the right leg showed mild 
degenerative arthritis of the right knee, deformity of the 
distal fibula consistent with old fracture, normal right 
ankle, and small calcaneal spur of the right foot.  The 
impression was residuals, shell fragment wound, right calf; 
residuals, fracture, distal third of the right fibula, 
healed; osteoarthritis, right knee; and post-operative 
residuals, left total knee arthroplasty.

A VA consultation request of June 12, 1986, from VA 
Compensation and Pension Service to Dr. Dale requested 
examination of right leg, right lower abdominal quadrant, and 
left varicocele for compensation purposes.  The examination 
report, signed by Dr. Dale and dated July 18, 1986, noted the 
veteran to wear a right short leg brace and knee brace and a 
knee brace on the left knee.  Regarding wounds of muscle 
group XII, the examiner noted scars from shell fragment 
wounds and right calf circumference 7/16 inch less than that 
of the left calf, mildly to moderately impaired strength for 
dorsiflexion of the right ankle and toes.  Regarding the old 
healed fracture of the right fibula with traumatic arthritis 
of the ankle, the examiner found slight limitation of motion 
in the right ankle dorsiflexion and plantar flexion while 
range of motion of the left ankle was normal.  A report of an 
x-ray study of the right ankle and fibula done at Dr. Dale's 
request in conjunction with the compensation and pension 
examination showed no radiographic evidence of an acute 
traumatic osseous abnormality; the distal third of the fibula 
showed evidence of post-traumatic changes; there were no 
other abnormalities.

The veteran had a VA eye examination for compensation 
purposes on June 16, 1986, at which time he declined dilation 
of the pupils.  He returned the next day to complete the eye 
examination.  Neither the June 16 nor the June 17 report 
mentioned a recent fall down stairs.

On VA psychiatric examination in July 1986, the examiner 
reported that the veteran would discuss nothing but his war 
experiences and every injury and the disability he attributed 
to it.  Upon completion of clinical interview, the diagnoses 
were conversion disorder and passive, dependent personality 
traits.

In a September 1986 statement, the veteran asserted that 
damage to his right leg from gunshot wounds and fractured 
right ankle caused him to favor his right leg, which caused a 
complete deterioration of his left knee.  In December 1986 
hearing testimony, the veteran displayed x-ray films that he 
asserted showed the fracture of his right ankle.  The veteran 
reported the current condition of his knees and his 
understanding of the pathology.

In July 1987, the veteran reported the use of a long leg 
brace for his right knee and ambulation with crutches, which 
he asserted proved loss of use of the leg and of the left leg 
as a paired extremity.

VA outpatient records of August 1987 to August 1988 show the 
veteran sought treatment in a VA pain clinic for right leg 
pain.  November 1987 x-ray studies showed severe degenerative 
changes of the right knee and mild degenerative changes of 
the right ankle with probable post-traumatic myositis 
ossificans of the interosseous ligament.  He also was 
followed for depression, prostate cancer and hypertension.

VA examination of the right knee and ankle in December 1988 
described the veteran's slow, cautious ambulation without 
crutches or brace, ability to raise himself but not walk on 
his toes and to heel walk.  He could achieve a half squat 
with pain in the knees.  Range of motion of the right knee 
was five degrees to 135 degrees.  There was five degrees of 
varus deformity of the knee and degenerative enlargement 
without effusion or heat.  There was generalized tenderness 
to palpation, but no instability.  The right ankle had 10 
degrees of dorsiflexion and 35 of plantar flexion and 
tenderness over the right malleolus.  X-ray studies showed 
moderate osteoarthritis of the right knee and old fracture of 
the right ankle.  The impression was shrapnel wounds, muscle 
group XII with a wound of the right knee; degenerative joint 
disease of the right knee; and old healed fracture of the 
distal fibula on the right with traumatic arthritis.

October 1988 VA psychiatric examination found the veteran 
preoccupied with many physical ailments.  He was tearful, 
dysphoric and fidgety.  His stream of talk was essentially 
relevant and coherent, but at times unintelligible because of 
crying.  The examiner noted that some physical complaints 
seemed relatively minor and exaggerated, with psychological 
etiology of some symptoms.  The veteran complained of 
inability to be around people, insomnia, poor memory, 
constant headaches, and combat flashbacks.  He cried and 
became hysterical talking about his wife's tiredness of 
caring for him and of his aches and pains.  His memory was 
not grossly impaired.  Insight and judgment were fair, and he 
was competent for VA purposes.  The diagnosis was conversion 
disorder, chronic, severe.  Global assessment of functioning 
was poor.

In hearing testimony in June 1989, the veteran raised a claim 
for service connection for an injury of the left ankle due to 
the service-connected right knee because of a fall on a 
flight of stairs at a VA medical center, which he attributed 
to his right knee giving way.  The veteran's representative 
twice, at widely separated points in the hearing, stated the 
injury as in June 1987; the veteran did not disagree or 
correct him about the date.  He also testified about his 
psychiatric symptoms and the extent of his disability because 
of them.  He described events in combat and current 
recollections of them.

In a June 1989 rating decision, the RO denied TDIU and 
granted a 70 percent rating for conversion reaction effective 
August 30, 1988.  In February 1990, the Board disallowed the 
TDIU claim on appeal.

In May 1990, the RO received the veteran's statement seeking 
increased compensation for his service-connected 
disabilities.  The veteran's June 1989 report of accidental 
injury stated that in June 1987, while ascending stairs at 
the Gulfport VAMC, his right knee gave way, causing him to 
injure his left ankle.  He stated that he did not report the 
accident to VA personnel, but sought treatment from Dr. Dyas, 
his private doctor.  He stated he was unaware of the extent 
of his injury until the left ankle began to swell at home 
after the fall.

Private medical records of November 1989 to March 1990 reveal 
treatment for hypertension and congestive heart failure.

In June 1990, the RO received medical records from Mobile 
Infirmary from September 1977 to May 1990 and from Biloxi 
VAMC for December 1988 to February 1990.  They reveal 
treatment, in pertinent part, for complaints of pain in both 
legs, right more than left, left knee surgeries in 1982 and 
1984, mentioned above, and hospitalization in January and 
February 1990 for a January 1990 right total knee 
replacement.  Office treatment records show Dr. Dyas followed 
him regularly after his October 1984 left knee surgery.  In 
December 1985, the veteran complained of occasional left knee 
pain.  On June 18, 1986, the veteran saw Dr. Dyas for a sore 
left knee and swollen left ankle.  X-ray of the left knee 
looked good.  A June 25, 1987, note stated the left knee was 
"okay" with good range of motion and a little 
patellofemoral crepitus and pain with activity.  December 
1987 x-ray study showed the left knee to be solid.  The 
December 1988 note said he was doing fine with his left knee.  
In December 1989, he complained of both knees and both 
ankles.  X-ray showed progressive arthritis of the right 
knee, for which he had the knee replacement in January 1990.  
Post-operative follow-up to May 1990 showed the right knee 
doing well.  It was then felt he needed surgical fusion of 
the right ankle.

VA outpatient records of December 1988 to February 1990 show 
ongoing pain and blood pressure management and psychiatric 
care.  He complained of severe hip pain, nausea, and loose 
bowels in February 1989.  A November 1989 record showed that 
he continued to have multiple physical problems that caused 
great pain, which made it difficult for the veteran to 
function.  The veteran admitted to depression, seeing the 
negative side of things and to past suicidal thoughts.

On February 1990 Mobile Infirmary admission for complaints of 
left-sided chest pain, echocardiogram showed aortic 
insufficiency and cardiac catheterization showed moderate 
aortic regurgitation.  The diagnoses were congestive heart 
failure, aortic insufficiency, hypertension, and chest pain.

A March 1990 Mobile Infirmary hospital summary showed 
admission and treatment for post-traumatic stress disorder 
(PTSD).  History included employment for the Corp of 
Engineers for 36 years, with retirement in 1978 following a 
1977 nervous breakdown.  He reported combat experiences and 
wounds sustained in action.  Medical history included two 
knee replacements, abdominal surgery for ulcers, surgery on 
both hands, and cardiac catheterization in February 1990.  He 
complained currently of flashbacks, poor sleep for 36 years, 
obsessional thoughts, and crying spells as well as knee pain.  
The diagnosis was PTSD and obsessive compulsive disorder.  

In July 1990, the vetera filed a statement seeking service 
connection for post-traumatic stress disorder (PTSD).  A July 
1990 statement from J. Lemler, M.D., a psychiatrist who 
treated the veteran privately, reported a diagnosis of PTSD 
obtained through psychiatric examination and psychological 
testing in March 1990.  The veteran's prognosis was fair.

VA outpatient records of February to October 1990 show the 
veteran complained of right knee pain and right ankle 
instability, requested knee and ankle braces, had psychiatric 
treatment with Prozac, complained of nightmares, and had 
medical management of hypertension.

An August 1990 statement by Dr. Dyas reported that a 1985 x-
ray of the right ankle showed an old avulsion fracture of the 
medial malleolus, a healed fracture of the lateral malleolus, 
and significant post-traumatic arthritis in the ankle.  The 
veteran submitted the letter with a photocopy of a knee x-ray 
film attached.

In November 1990, the veteran filed a statement seeking TDIU 
and an application to acquire specially adapted housing or 
special home adaptation grant.  The RO disallowed an 
increased rating of any service-connected disabilities or 
specially adapted housing or special home adaptation grant in 
rating decisions of February 1991.  The RO notified the 
veteran of both the compensation decision regarding all of 
his service-connected disabilities and of the housing 
decision in letter of February 28, 1991.  The veteran filed a 
notice of disagreement (NOD) in June 1991 with disallowance 
of a 100 percent disability rating.  The July 1991 statement 
of the case (SOC) identified the issue as entitlement to an 
increased rating for conversion reaction.

A June 1991 statement by Dr. Dyas reported that he had 
treated the veteran for 10 years and that the veteran had 
service-connected disabilities related to his right knee and 
right ankle as well as PTSD.  Dr. Dyas reported the veteran's 
bilateral total knee replacements and arthritis of both 
ankles, stating, "All of these injuries were incurred during 
World War II when he was shot in the right leg."  Dr. Dyas 
reported that the veteran had told him that VA had lost his 
records.

In an August 1991 statement, the veteran reported that he 
fell at Biloxi VAMC on June 13, 1986, when his right knee 
gave way, causing injury of his left ankle and arch, left 
knee, left hip, muscles of the left thigh and hip.  Materials 
submitted with a September 1991 substantive appeal reiterated 
essentially the same injuries sustained on June 13, 1986.

Medical records from Dr. Dyas of July 1991 to January 1992 
reveal the veteran's complaints of pain in the back, 
buttocks, and hips.  He had a bone scan to look for cancer 
because of past prostate cancer.  The bone scan showed mildly 
increased activity in the lower lumbar spine and overlying 
the mid-sacrum and a peculiar photopenic area involving the 
pelvic region.  These were not felt to be cancer, and Dr. 
Dyas concluded the veteran's pain was from arthritis.

In a February 1992 statement, the veteran reported that he 
injured his left knee on July 30, 1945, at his civilian 
employment, when his right knee buckled causing him to fall 
onto the left knee.  In a July 1992 statement, the veteran 
reported that he fell down stairs at Gulfport VAMC on June 
13, 1946 [sic], and that a Mr. V., who was with him, saved 
his life by pushing him sideways into the stair rail.  He 
reported that he suffered multiple injuries and had pain in 
his left foot, ankle, knee, and hip and in his lumbar spine 
and pelvis.  He stated that subsequent x-ray and bone scan 
studies showed dislocation of his left ankle and damage to 
his left knee prosthesis.  He asserted that because of these 
injuries and other orthopedic problems with his several 
service-connected right leg conditions, he needed a house 
adapted for a wheel chair.

On VA psychiatric examination in August 1992, the examiner 
reported having no records available.  The veteran reported 
about orthopedic history since service, indicating he was 
wounded multiple time and was awarded three Purple Hearts and 
that he was supposed to have gotten the Medal of Honor.  He 
reported he was a forward observer at Anzio, the only one of 
four who survived.  He reported he survived by hiding in the 
water all day and cutting the head off a German soldier at 
night.  He reported flashbacks of numerous events and cried 
through most of the interview.  He reported he currently 
mostly lay in bed, but he could not watch television or read 
because of poor eyesight.  He reported poor sleep because of 
flashbacks and nightmares, which had become worse in recent 
years.  He expressed preoccupation with his many physical 
problems and his feeling that he had received inadequate care 
and consideration for them.  The diagnosis was conversion 
reaction and PTSD.  Global Assessment of Function was poor.

On VA orthopedic examination in September 1992, the veteran 
reported history of gunshot wound and right ankle fracture in 
service.  The examiner noted history of right knee 
replacement.  On examination, the veteran used two crutches 
to ambulate and he wore a short leg brace on the right.  
Examination showed him to be unable to bear weight without 
use of both crutches, and he complained of right leg pain 
with minimal weight on that leg.  He had a well-healed scar 
of the right knee and pain on extremes of range of motion.  
There was significant generalized tenderness to palpation of 
the right knee without redness, heat or swelling.  
Dorsiflexion of the right ankle was only five degrees, and 
plantar flexion only 20 degrees.  There was minimal swelling 
of the right ankle and significant generalized tenderness to 
palpation.  The veteran was obviously unable to heel and toe 
walk or to squat.  The diagnosis was history of gunshot wound 
of the right leg, status post right total knee replacement 
and traumatic arthritis of the old ankle with history of old 
fracture.

In two April 1993 statements, the veteran reported the fall 
at Gulfport VAMC as on June 13, 1986.  He reported that a Mr. 
V., since deceased, was with him when he fell.  He asserted 
that he went to the VA Mobile outpatient clinic (OPC) on June 
17, 1986, where a doctor referred him to University of South 
Alabama Medical Center (USAMC) for x-ray of the left ankle; 
that doctor subsequently told him that the x-ray showed that 
the ankle knuckle had nearly pulled out of its socket.  He 
submitted x-ray study reports of August 1988 and November 
1991 from USAMC and from April 1993 from VA Mobile OPC that 
he asserted showed the near dislocation of his left ankle and 
the damage to his left knee prosthesis from the June 1986 
fall.  He stated that a VA orthopedist told him upon June 
1992 examination that his right ankle was destroyed with 
arthritis and that he had fluid on both knees that could not 
be removed because of his prostheses.

The August 1988 USAMC report of the left ankle x-ray study 
stated an impression of normal left ankle.  The November 1991 
USAMC left ankle x-ray report stated an impression of mild 
degenerative changes normal for age.  The April 1993 VA x-ray 
reports stated the following impressions: left ankle-no 
fracture or other osseous abnormalities; tibiotalar and 
subtalar joints were normal; a small spur was identified; 
left knee-status post knee total arthroplasty; mild tilting 
of prosthetic elements-correlation with physical findings 
recommended; pelvis-moderate to severe degenerative changes 
of the left hip with moderate degenerative changes of the 
right hip, otherwise normal; and lumbar spine-grade 1 
degenerative spondylolisthesis of L4-5 without evidence of 
compression fracture or significant disease.

In May 1993, the RO denied service connection for conditions 
of the left ankle and arch of the left foot secondary to the 
service-connected right knee.  A June 1993 letter notified 
the veteran of the disallowance, and he filed a NOD in June 
1993.

A June 1993 statement from V.V., the late Mr. V.'s widow, 
reported her recollection of the June 13, 1986, accident in 
which the veteran fell at Gulfport VAMC as her husband had 
told it to her at the time.  Her husband had told her that 
immediately upon the veteran's falling, he was assisted and 
attended by VA personnel, who told him that an orthopedist 
was not available to see him and assisted him to the doctor's 
office where he completed the compensation and pension 
examination for which he had gone to the medical center.  
Reportedly, Mr. V. then took the veteran to Biloxi for a 
compensation and pension examination at the eye clinic.  She 
reported that Mr. V. had said that the veteran informed the 
VA eye examiner about the fall and that he had injured his 
left foot, knee, hip, and back.

A June 1993 statement from the appellant reported the 
veteran's June 13, 1986, fall.  She also reported that the 
veteran's 1984 left knee replacement was due to a fall when 
his knee buckled on his civilian job in 1945.  She stated 
that after the fall in June 1986, the veteran did not get to 
see a doctor until Tuesday, June 17, 1986, at which time the 
veteran was referred to USAMC for ankle x-rays that showed an 
ossification center of the tibia, fibula and talus, i.e., 
that the ankle knuckle had almost pulled out of the socket of 
his foot.  She reported that on June 18, 1986, the veteran 
saw Dr. Dyas because his left ankle, arch and knee were 
swollen and the pain unbearable.  Dr. Dyas reportedly found 
the knee and ankle swollen and uncastable, and found 
osteoarthritis of the left arch and ankle.

A September 1993 SOC addressed the issue of service 
connection for left ankle and foot disabilities secondary to 
service-connected left knee disability.  The veteran filed a 
substantive appeal in November 1993 in response to the SOC.  
In his appeal, he asserted that his left knee prosthesis was 
damaged in the alleged June 1986 fall.

In May 1994 hearing testimony, the veteran reported his fall 
at the Gulfport VAMC.  He reported VA personnel looked at 
him, but that he did not see a doctor then or that day.  He 
reported the fall was on a Friday, and that he saw an eye 
doctor the next Monday and his private doctor, Dr. Dice [sic, 
Dyas] Tuesday, who told him his ankle did not need casting, 
but to stay off of it.

In a separate statement apparently filed at the time of the 
hearing, the veteran claimed that the secondary service 
connection claim for his left ankle should include both hips, 
the pelvis and the spine.  He also sought a total evaluation 
for psychiatric disability and for individual 
unemployability.  He filed a formal claim for TDIU in August 
1994.

The veteran submitted a report of a September 1993 computed 
tomography (CT) scan of the lumbar spine done for Dr. Dyas.  
The impression was of bulging disc at L3-4 and L4-5 with only 
moderate secondary spinal stenosis at L3-4, but L4-5 was 
marked secondary to spinal stenosis due to the bulging 
degenerated disc and ligamentous hypertrophy of 
osteoarthritis at the apophyseal joints.

On VA examination of the joints in May 1995, the veteran 
reported he was shot near the right knee on two separate 
occasions in service, with increasing problems since then.  
He reported a left total knee replacement in 1984 and falling 
backwards down stairs at a VAMC in 1986, at which time he 
sustained multiple injuries but was not hospitalized.  The 
examiner noted medical records the veteran showed him, 
including a September 1993 lumbar CT report and April 1993 
lumbar and pelvic x-ray reports.  The veteran complained of 
continuing right knee pain and low back pain.  He wore an 
ankle-foot orthosis on the right and bilateral knee cages.  
He used two Canadian crutches and he had a wheelchair.  He 
had markedly restricted ability to bend or lift and markedly 
decreased ambulatory ability.  The veteran was able to arise 
from the wheelchair and move to the examination table with 
difficulty.  He had some difficulty standing completely 
erect.  X-ray studies showed advanced degenerative changes of 
the lumbar spine, diffuse osteopenia of the hips, and a well-
positioned prosthesis of the right knee.  The examiner's 
impression was chronic low back and hip pain syndrome 
consistent with CT and x-ray findings, degenerative changes 
of both hips, and status post right total knee replacement.

The examiner commented that there was little doubt the 
veteran fell down a flight of stairs a the Biloxi VAMC 
according to his history, but he did not think the fall 
caused the hip, pelvis, or spine conditions.  He opined that 
the extensive degenerative changes were consistent with a 
pre-existing condition that the fall exacerbated.  The 
examiner noted that the fall occurred prior to the veteran's 
right total knee replacement, and therefore the reasonable 
allegation that giving way of the right knee caused the fall 
was as likely as not how the fall occurred.

On VA psychiatric examination in May 1995, the examiner noted 
the veteran's medical history for service-connected and 
nonservice-connected conditions.  The veteran would not talk 
about his war experiences or watch war movies.  He reported 
intrusive thoughts, nightmares, and flashbacks about three 
time a week each, of greater, more troubling intensity than 
in the past.  Upon psychiatric interview in which the veteran 
described inability to get along with people, distrust of 
people, crying spells, interest but inability to engage in 
sex or other past interests because of pain of physical 
conditions, the examiner found serious psychiatric impairment 
due to PTSD.  The examiner opined that the combination of the 
veteran's physical problems and his mental state rendered him 
obviously completely unemployable and "entitled to 
A[id]/A[ttendance] equipment.  The diagnoses were PTSD and 
dysthymic disorder with multiple physical diagnoses, extreme 
psychosocial and environmental problems and current Global 
Assessment of Functioning of 51.

On VA general physical examination in May 1995, the examiner 
noted medical history from the veteran of skipped heart beats 
and a leaking heart valve, fall in 1986 with left ankle 
injury, status post penetrating bullet wound of the right leg 
in 1944 with subsequent and current spasm and pain of the 
calf muscle, right ankle fracture in 1944 with subsequent 
pain, right total knee arthroplasty in 1990 and left total 
knee arthroplasty in 1984, multiple shrapnel injuries of the 
face between 1942 and 1945, Dupuytren's contractures in both 
hands, status post four surgeries, status post transurethral 
resection of the prostate (TURP) and prostate cancer in 1986, 
with subsequent urinary incontinence and status post pelvic 
radiation therapy.  Current complaints included flashbacks, 
right knee and ankle pain, difficulty ambulating, decreased 
grip bilaterally, and urinary incontinence.  Physical 
examination of all systems produced diagnoses of possible 
second or third degree heart block with indeterminate rhythm 
on electrocardiogram; status post bilateral knee 
replacements; history of gunshot wounds of the right calf 
with intermittent spasm of calf muscles; history of carcinoma 
of the prostate gland; status post-TURP with urinary 
incontinence; PTSD per veteran's history; history of 
bilateral Dupuytren's contracture status post multiple 
surgeries; and status post gastrectomy.

A VA rating decision of July 1995, in pertinent part, granted 
a schedular 100 percent disability rating for PTSD, effective 
May 25, 1994, and found the claim for TDIU moot, and deferred 
action on claims for secondary service connection for left 
knee, left hip, lumbosacral spine, and lower pelvis.  The 
rating decision established entitlement to benefits under 
38 U.S.C. chapter 35 from May 25, 1994.  The RO notified the 
veteran of the rating decision and of his appellate rights by 
letter dated July 31, 1995, enclosing a copy of the rating 
decision with the letter.

In July 1995, the RO requested original VA medical records 
including for June 13, 1986.  Biloxi VAMC provided original 
medical records July 1984 to October 1993.  These contain no 
record of VA treatment or examination on June 13 or 17, 1986.  
The only 1986 record is from orthopedics, dated July 10, 
1986, and is silent about the left foot or ankle or about a 
recent fall.  The examiner noted history of left total knee 
replacement in 1984 and current complaints of pain.  The left 
knee had no crepitance or instability on examination.  An 
original report of an x-ray of the right knee of the same 
date is of record.

An August 1995 memorandum from the veteran's representative 
purported to be an NOD with disallowance of benefits for loss 
of use of the veteran's right foot.  The RO responded by 
letter of August 21, 1995, informing the veteran that the 
August 1995 memorandum could not be an NOD, because the RO 
had not decided a claim based on loss of use of the right 
foot, but that the memorandum would be deemed a claim.  The 
RO requested evidence in support of the claim.

In a September 1995 statement the veteran reported that after 
his fall at Gulfport VAMC on June 13, 1986, he was carried 
upstairs and completed a compensation and pension examination 
with Dr. Dale.  He did not report the medical condition for 
which he had that examination.

In October 1995, the veteran submitted a statement seeking 
special monthly compensation for aid and attendance.  He 
cited the May 1995 VA psychiatric examination as evidence of 
entitlement.  He also filed a formal application for 
specially adapted housing or special home adaptation grant.

On examination in October 1995 to determine need for regular 
aid and attendance, Dr. Dyas found the veteran to be 76 years 
of age, in fair state of nutrition, with no gait and using a 
wheelchair.  He was not bedridden.  He could dress and eat 
unassisted.  He could not bathe, toilet, or walk into or out 
of his home unassisted.  Improvement was not anticipated.  
The diagnoses were some spinal stenosis, bilateral total knee 
replacement, and [illegible].

In June 1996, the RO denied service connection for injuries 
of the left knee, left hip, lower spine, lower pelvis and 
sacrum due to a fall at Biloxi VAMC on June 13, 1986, under 
38 U.S.C. § 1151; entitlement to specially adapted housing or 
special home adaptation grant; and to special monthly 
compensation based on PTSD.  The RO found the preponderance 
of the evidence against concluding the veteran had sustained 
a fall at a VAMC on June 13, 1986, and therefore against 
entitlement to service connection predicated upon disability 
resulting from such fall.  In June 1996, the veteran filed a 
notice of disagreement with all disallowances in the June 
1996 rating decision.

A July 1996 statement by Dr. Dyas reported that he had been 
treating the veteran for 15 years.  Dr. Dyas reported that 
the veteran had service-connected disabilities.  He also 
reported that the veteran had severe spinal stenosis, 
osteoarthritis of both ankles and both hips, bilateral carpal 
tunnel syndrome, status post right carpal tunnel release; and 
bilateral knee replacements.  Dr. Dyas reported the veteran 
was in two splints for his right leg and used a walker, 
wheelchair and scooter to get around.  Dr. Dyas opined that 
the veteran was permanently disabled and was in need of 
regular aid and attendance with disability housing due to his 
service-connected disabilities.

The RO disallowed the claim for special monthly compensation 
for aid and attendance in a December 1996 rating decision.

In his January 1997 substantive appeal, the veteran clarified 
that the claim for special monthly compensation for aid and 
attendance was based on the May 1995 VA examiner's statement 
that he needed aid and attendance equipment, which the 
appellant explained was an electric wheel chair and a 
"lift" chair.  The claim was not based on PTSD.  He 
provided a summary of his military experience and post-
service medical and VA-claims history.  He reported that he 
was wounded in service seven times.

On VA examination in April 1998 to determine the veteran's 
need for regular aid and attendance, the examiner noted the 
veteran's complaints as arthritis of multiple joints, 
including the right ankle and right knee.  His state of 
nutrition was adequate.  His gait was achieved with crutches.  
Posture and general appearance was found hard to assess, 
because the veteran used cane and crutches.  The examiner 
noted the veteran could not take a shower, needed help 
dressing and shaving, and that he could feed himself.  The 
veteran could not walk except for 100 to 200 feet with a 
walker or crutches due to instability in the knee and ankle.  
The veteran had low back discomfort, neck pain and spinal 
stenosis.  The veteran complained of dizziness, poor balance, 
and memory loss.  The examiner found the veteran unable to 
walk without the assistance of others, to need assistance to 
leave his house, and to need crutches, braces, or walker for 
locomotion.  The examiner remarked that the veteran had 
severe carpal tunnel syndrome and spinal stenosis.  The 
diagnoses were degenerative joint disease of both knees, 
status post knee replacements, ankle and hip; and 
anxiety/PTSD; status post pacemaker.  The examiner opined 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.

At a November 1998 hearing before a member of the Board of 
Veterans' Appeals, the veteran sought compensation for 
disability of the left knee, left hip, lumbar spine and lower 
pelvis due to the alleged June 1986 fall.  He testified that 
Dr. Dale, who had since died, helped him down the stairs 
after his fall, and that another VA doctor who knew of it had 
also since died, as had Mr. V., who had accompanied him to 
the examinations scheduled for that day.  He stated that 
someone at the hospital had told him that a record was made 
of any accident on the premises, and he could not understand 
why none was made of his.  He asserted, in essence, that he 
had loss of use of his right leg due to injuries sustained in 
service and that VA had initially acknowledged the loss of 
use and later denied it and thus denied the aid and 
attendance and adapted housing or housing grant he felt 
entitled to because of the loss of use of the leg.  He 
referenced documents from the time he was in service to the 
present, copies of which he said he had obtained from VA, 
which VA disregarded or now denied existed.  He stated his 
interpretation of the documents as proof of certain injuries 
in service and of entitlement to the benefits he sought.  He 
reported his inability to move around his house because he 
could no longer use two crutches; the placement of a cardiac 
pacemaker prevented the use of a left-side crutch.  He 
reported that VA had provided him an electric scooter about 
1986, but, apparently, that he had to pay for it.  In further 
testimony about the aftermath of the alleged June 1986 fall, 
he mentioned injury of his left ankle and x-ray findings at 
USAMC.  He said Dr. Dyas or the Mobile Infirmary found out 
about his back in 1987.

The Board remanded the case in July 1999 for VA examinations 
to determine the extent of disability of the body parts 
involved in the veteran's claims, whether the service-
connected right lower extremity disabilities caused or 
aggravated any of the conditions claimed for secondary 
service connection, and for examination to determine whether 
the veteran needed regular aid and attendance or was 
housebound due to service-connected disabilities.

In a July 1999 statement, Dr. Dyas reported that he had 
treated the veteran for 20 years.  He reported that the 
veteran was shot in the right knee and lost the use of his 
right leg in 1945 and had lost the use of his right foot.  An 
undated report of examination by Dr. Dyas stated the 
following:  The veteran's nutrition was normal; he ambulated 
with cane, crutches and braces; he was not bedridden; he 
could not dress, bathe, toilet or walk in or out of his home 
unassisted; and he could eat unassisted.  Improvement was not 
expected.  Physical findings reported were back, knees, 
[illegible] and legs stiff; general weakness with no history 
of CVA or chronic brain syndrome.  The diagnoses were spinal 
stenosis L4-5, osteoarthritis of both knees, both ankles, and 
low back.  Outpatient records from Dr. Dyas for February 1995 
to June 1999 show the veteran's surgical treatment for carpal 
tunnel syndrome, persistent problems with his right knee and 
the replacement of a brace, increasing back complaints 
related to degenerative discs and spinal stenosis ultimately 
treated with epidural injections, and treatment of posterior 
tibial tendinitis on the left, which improved with Cerebrex 
and use of a sprain walker for several months.  In June 1999, 
Dr. Dyas noted that the veteran was shot in the right knee 
and lost use of his right leg in 1945 and needed the brace he 
had worn for many years.  Dr. Dyas noted that the veteran's 
back had become much worse and he needed transportation 
provided by VA.

An August 1999 statement from the veteran reiterated his 
inclusion of his left ankle in his secondary service 
connection claim.

On VA examination in February 2000, the examiner noted review 
of the Board's remand instruction and the all five volumes of 
the veteran's claims file before and in conjunction with the 
examination.  The examiner noted the veteran had service-
connected residuals of shrapnel wound to the right knee and 
leg and injury of the right ankle.  The examiner noted the 
veteran's report of injury of the left ankle, tibia, fibula, 
left knee prosthesis, left hip and pelvis and lower lumbar 
spine as well as the muscles of the left leg from a fall on 
stairs on June 13, 1986.  The examiner noted that the June 
18, 1986, orthopedic examination did not mention the then-
recent fall and an August 1988 x-ray study showed a normal 
left ankle.  The examiner summarized the August 1990 finding 
on a 1985 ankle x-ray study, a bone scan report of December 
1991, his prior examination of September 1992, and a lumbar 
CT scan of September 1993.  The examiner noted his previous 
examination of the veteran in May 1995 and his opinion at 
that time.  The examiner summarized Dr. Dyas's several 
comments.  The examiner noted that a June 1989 accident 
report dated the alleged fall as in June 1987 and reported 
that the veteran did not report the accident to VA at the 
time, but sought treatment from Dr. Dyas.  Currently, the 
veteran denied writing the report, but admitted signing it; 
he denied that he did not report the accident at the time.

On examination, the veteran stood with very precarious 
balance, apparently needing his crutches to ambulate; he used 
a long arm crutch on the right and a forearm crutch on the 
left.  He stood and walked in a mildly crouched position.  
There was no tenderness of the back.  There was pain on all 
range of motion tests.  There was pain on all motions of the 
hips.  The knees had well-healed surgical scars.  There was 
pain on motion and mild generalized laxity.  The right ankle 
had slight decrease of strength in right plantar flexion.  
The veteran could not toe or heel walk or squat, and sitting 
straight-leg raising caused pain.  The examiner did not 
repeat x-ray studies, because he felt that past studies and 
CT scan reports adequately documented the several problems.

The examination impression was chronic low back pain syndrome 
with documented severe spinal stenosis and arthritis; 
bilateral total knee replacements; and osteoarthritis of the 
hips and ankles.  The examiner commented that the noted pain 
on motion could further limit function of the joints, as 
could flare-ups, but that expression of the degree of 
additional disability was not medically feasible.

Regarding questions in the Board's remand about whether any 
clinical evidence or documents in the file other than history 
from the veteran corroborated his report of injury in a fall, 
the examiner state he could find no documentation of the 
injury other than the veteran's presumed accurate history.  
Regarding the question whether altered gait or weakness in 
the right lower extremity due to service-connected 
disabilities caused or aggravated any of the disabilities 
claimed to be secondary to such effect, the examiner stated 
that such was possible, but not necessarily a reasonable 
medical certainty.  He opined that it would be conjecture to 
state that these problems were a result of an altered gait 
pattern associated with the service-connected right knee.  He 
reiterated that the aggravation of the claimed disabilities 
by the service-connected knee was possible but not 
necessarily a reasonable medical certainty.  Regarding his 
prior examination opinion that a fall could have exacerbated 
the pre-existing conditions in question, he clarified that 
"exacerbation" typically meant a temporary worsening as 
opposed to "aggravation," which implied a permanent 
worsening.

The examiner further opined that the veteran was not confined 
to a wheelchair, because he walked in the examining room 
using crutches as described, but that he definitely needed 
both crutches and should have access to a wheelchair and/or 
motorized scooter because of markedly impaired ambulatory 
ability.

Also in February 2000, the veteran had a VA examination to 
determine whether he needed regular aid and attendance or 
whether he was housebound.  The examiner reviewed the 
veteran's claims file.  Noted medical history was chronic 
aches and pain in most joints, especially lower extremities 
with World War II injuries and subsequent bilateral knee 
replacements, use of crutches for ambulation and use of 
wheelchair at home; frequent diarrhea since 1945 with 
subtotal gastrectomy in the 1960s and residual dumping 
syndrome; bilateral lens implant in the 1960s with residual 
blurry vision; pacemaker insertion in 1995; urinary and 
occasional bowel incontinence since the 1950s.  The examiner 
noted the veteran's inability to do any physical exertion 
without being short of breath.  The veteran was not currently 
hospitalized or permanently bedridden.  His eyesight was 
better than 5/200.  The veteran was 81 years old and frail.  
He had dizziness and significant shortness of breath on 
physical exertion.  He had bowel and bladder incontinence.  
He had poor balance and difficulty in ambulation.  He was 
mostly capable of self-care, except he needed help to use a 
shower and to dress.  He was unable to travel, but could move 
around his home on crutches or with a wheelchair.  The 
examiner described the veteran's typical day as follows:  
arise in the morning, wash, dress with help, eat breakfast, 
sit down and talk, go onto porch, come back, watch TV, take 
lunch, take nap, watch TV, go onto porch, come in, watch TV, 
eat supper, watch TV, and go to bed.

Physical examination revealed the veteran to be frail and 
alert.  He weighed 137 pounds with a maximum weight in the 
past year of 185 pounds.  He had a medium build and stooping 
posture.  His nutritional state was fair.  His gait was 
limping with crutches for balance and ambulation over short 
distances.  His upper extremities had Dupuytren's 
contractures in both little fingers.  He could use both upper 
extremities slowly for normal activities, feeding himself, 
dressing and showering with help.  He could shave and toilet 
himself.  He had no amputations, but he had significant 
limitation of mobility due to knee injuries in the past 
causing limping and due to degenerative joint disease as well 
as arthritis and joint disease in other joints of the lower 
extremities.  He had some muscle atrophy with contracture and 
weakness and some incoordination of the lower extremities.  
He had significant deficits in weightbearing, balance and 
propulsion.  No significant disability was noted in his 
spine, trunk or neck.  He had no significant disability in 
the thoracic spine interfering with breathing.  He was able 
to walk with crutches for about 10 to 15 yards.  He was 
unable to leave his premises without help, but in urgent 
situations, he stated he could drive a certain distance.  His 
physical problems and conditions appeared permanent.  The 
diagnoses were chronic arthralgia of multiple joints from 
degenerative joint disease and post-traumatic arthritis, 
status post bilateral knee prostheses and use of knee braces; 
status post subtotal gastrectomy and chronic diarrhea; bowel 
and bladder incontinence; permanent pacemaker; and mild under 
nutrition.  The examiner concluded that the veteran needed 
aid and attendance to maintain active daily living.

On March 20, 2000, the veteran was admitted to Mobile 
Infirmary having been found unresponsive by his wife early 
that morning.  His death certificate reveals he died March 
[redacted], 2000, of a cerebrovascular accident due to cardiomyopathy 
due to hypertension.

In April 2000, the appellant filed an application for DIC, 
death pension and accrued benefits, providing a copy of her 
April 1943 marriage certificate.  The RO disallowed the claim 
on all potential bases in April 2000.  A May 2000 letter 
notified and provided the appellant a copy of the decision.  
After receiving a notice of disagreement, the RO provided the 
appellant and her representative an SOC in July 2000.  After 
perfecting her appeal in September 2000, she had a conference 
with the RO decision review officer (DRO) in lieu of a 
hearing on appeal.  Notes of the hearing show discussion of 
the evidence and the evidence necessary for the appellant to 
submit to substantiate her claim.  A December 2000 
supplemental SOC (SSOC) reveals she submitted no additional 
evidence following the conference with the DRO.


II.  Analysis

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether she had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

The salient features of the new statutory obligations require 
VA to:

? provide application forms and notify the claimant and 
the representative, if any, if the application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2));

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(1)); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d));

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c));

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

No forms are outstanding in the instant case.  The rating 
decision and the SOC informed the appellant of the type of 
evidence necessary to substantiate her claim.  The DRO's 
November 2000 conference notes reveal discussion with the 
appellant of the specific shortcomings of the evidence, and 
she acknowledged the facts necessary to obtain the benefits 
for which she appeals.  She has not notified VA of any 
evidence pertinent to her claims that VA could assist her to 
obtain.  The record does not reveal the existence of evidence 
not of record that VA must seek to obtain to discharge its 
duty to assist the appellant to obtain evidence necessary to 
substantiate any claim at issue.  The Board may proceed to 
the merits of the issue on appeal.

A.  Dependents' Educational Assistance Under Chapter 35

VA is authorized to assist surviving spouses of veterans who 
died with a total disability permanent in nature resulting 
from service-connected disability to prepare to support 
themselves at a standard of living that the veteran could 
have expected to provide but for his death.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (West 1991) [hereinafter Chapter 
35 benefits]; 38 C.F.R. § 3.807 (2000).

Basic eligibility is met for a surviving spouse if the 
veteran was discharged from service under conditions other 
than dishonorable and a permanent and total service-connected 
disability was in existence at the date of the veteran's 
death.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 C.F.R. 
§ 3.807(a)(1), (3) (2000).

The veteran was rated 100 percent disabled by service-
connected PTSD at the time of his death.  The age of a 
totally disabled veteran may be considered in determining 
whether a total disability is permanent, i.e., unlikely to 
improve during the disabled person's lifetime.  38 C.F.R. 
§ 3.340(b) (2000).  The veteran was 75 years old when the RO 
found him to be totally disabled by psychiatric illness that 
he had had without remission since World War II.  Apparently, 
the RO found the veteran's total disability to be permanent 
when it granted his total rating in July 1995, judging from 
the finding at that time of eligibility for educational 
benefits under 38 U.S.C. Chapter 35 for his spouse.

The reasons for the April 2000 disallowance of a benefit then 
in effect are obscure.  The veteran died while a service-
connected disability rated permanent and total was in effect.  
Eligibility of the appellant for dependents educational 
assistance under Chapter 35 is established. 

B.  Secondary Service Connection on an Accrued Basis

Upon the death of a veteran, periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which he was entitled at the time of 
his death under existing ratings or decision, or those based 
on evidence in the file at the date of death (hereinafter 
referred to as "accrued benefits"), and due and unpaid for 
a period not to exceed two years prior to the last date of 
entitlement as provided in 38 C.F.R. 3.500(g), may be paid to 
a surviving spouse.  38 U.S.C.A. § 5121 (West Supp. 2001); 
38 C.F.R. § 3.1000(a) (2000).

[E]vidence in the file at date of death, 
as used in [38 C.F.R. § 3.1000] 
subsection (a), will be considered to 
have been met when there is on file at 
the date of the veteran's death:  (i) 
. . . evidence, including uncertified 
statements, which is essentially complete 
and of such weight as to establish . . . 
degree of disability for disease or 
injury when substantiated by other 
evidence in file at date of death . . ..

38 C.F.R. § 3.1000(d)(4) (2000).

The government pays compensation to veterans of wartime 
service for disability resulting from disease or injury 
incurred or aggravated in active military service and not the 
result of the veteran's own willful misconduct.  See 
38 U.S.C.A. § 1110 (West Supp. 2001).  "Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (2000).  The disability contemplated by section 
3.310(a) can be from a disease or injury that a service-
connected condition caused, or it can be from aggravation by 
a service-connected disease or injury that the service-
connected disease or injury did not itself cause.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection authorized 
by 38 C.F.R. § 3.310(a) is called secondary service 
connection.

In this case, the veteran had claims pending at the time he 
died specifically seeking secondary service connection to 
which the Board now limits this decision.  Although he once, 
in 1949, reported that he injured his back in a fall from a 
bridge, he never initiated a claim for service connection for 
a back condition directly incurred in service.  The veteran 
attributed the disabilities claimed for secondary service 
connection primarily to the right knee.  The Board construes 
the claim for secondary service connection as pertaining to 
the service-connected disabilities of the right lower 
extremity (leg) generally.

The evidence of record reveals frequent medical attention to 
the veteran's orthopedic complaints over many years.  The 
most salient feature of the evidence is the dearth of 
attribution of left ankle, knee, hip, or pelvis or low back 
pathology to any service-connected disability.  There are 
reports of the veteran's use of a brace for a weak foot, but 
no explanation of why it was weak or how the brace helped.  
The use of the several right lower extremity braces over the 
years is not evidence of an altered gait, as the reason for 
them is not stated anywhere in the record.  Significantly, 
the evidence from 1949 and 1950 was that the use of the 
braces was psychologically motivated, and that they were not 
necessary.  Dr. Dyas opined that the veteran needed his 
braces, but he did not state why, and he never reported that 
the veteran had an uneven gait or otherwise specifically 
attribute any of the claimed orthopedic conditions of the 
left ankle, left knee, left hip, pelvis, or lumbosacral spine 
to the pathology or dysfunction of the right lower extremity, 
whether knee, ankle, or muscle group XII.  The medical 
records contemporaneous with the 1982 left knee arthroscopy 
and meniscectomy and with the 1984 left total knee 
replacement afford no suggestion that the left knee pathology 
was related to the right lower extremity; nothing in those 
records permits a logical inference that the treating 
physicians then saw the left knee as related to the right 
leg.

Dr. Dyas's first statement about the veteran's left knee in 
August 1985 mentioned pathology of both knees.  He identified 
the right knee as from World War II injury, but in reporting 
about the left knee, he clearly did not attribute it to the 
right.  His June 1991 statement is ambiguous regarding which 
disabilities he referenced in reporting that the veteran had 
service-connected disabilities "related" to his right knee 
and right ankle.  Dr. Dyas obviously relied exclusively on 
history provided by the veteran in referring to the left knee 
and ankle and reporting, "All of these injuries were 
incurred during World War II when he was shot in the right 
leg," because the veteran had told him that VA had lost his 
records.  The veteran repeatedly over the years showed 
himself to be an unreliable historian, whether because of 
embellishment of his history or lay misunderstanding of 
medical matters is immaterial.  His report of bullet wound 
with entry at the ankle and exit at the knee appears to be a 
case of the former, and his report of falling when hit by 
shrapnel and fracturing his "patella" a case of the latter.  
For current purposes, the Board must conclude that to the 
extent Dr. Dyas meant that the left knee and ankle 
pathologies were injuries incurred during World War II, the 
statement amounts to transcription of inaccurate history 
provided by the veteran and not a competent medical opinion.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  To the extent that 
Dr. Dyas intended to convey his medical opinion of a 
relationship between the service-connected right leg and the 
left ankle and knee, the statement lacks probative value, 
because it expressed no report of the mechanism of such 
relationship or otherwise demonstrates an exercise of medical 
judgment based on an accurate history.

The May 1986 VA examiner took a detailed history from the 
veteran and made pointed reference to its variance from the 
contemporaneous medical record.  He also well described the 
right calf musculature, and there was clearly no residual of 
severe muscle injury.  See 38 C.F.R. § 4.56(d)(4) (2000) 
(describing type of projectile damage and residual effect of 
severe muscle injury).  In his discussion of clinical 
findings, he neither stated nor suggested a relation between 
the left knee and the service-connected right leg conditions.

Dr. Dyas's July 1996 statement did not relate the many 
conditions he listed as disabling to the service-connected 
right leg conditions.  The purely conclusory statement that 
the veteran needed regular aid and attendance due to his 
service-connected disabilities does not constitute evidence 
that any of the listed conditions for which the veteran 
claimed secondary service connection were caused or 
aggravated by the service-connected right leg conditions.  In 
the absence of an explanation how the conditions listed are 
related to the service-connected right leg, the statement is 
without probative value as evidence that service-connected 
right leg conditions caused or aggravated the conditions on 
the list for which the veteran claimed secondary service 
connection.

Dr. Dyas's July 1999 statement, that he had treated the 
veteran for 20 years and that he lost the use of his right 
leg in 1945 is on its face evidence that he could have no 
first-hand knowledge of the veteran's right leg in 1945.  The 
veteran was an unreliable historian regarding loss of use of 
his leg.  The evidence of record shows that a 1999 report of 
loss of use in 1945 was patently false.  Moreover, even if 
the veteran had lost the use of his right leg at some time, 
the fact of loss of use is not evidence that the loss of use 
caused or aggravated any of the disabilities claimed for 
secondary service connection without a competent medical 
explanation of how the loss of use caused or aggravated the 
veteran's left ankle, left knee, left hip, pelvis and 
lumbosacral spine pathologies.

When a question is fundamentally medical, evidence proffered 
to answer the question must be competent medical evidence, 
and lay persons lack the expertise necessary to qualify their 
opinions on medical matters as medical evidence.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Whether any specific form 
or style of gait did or could cause or aggravate the 
disability associated with the specific pathologies that the 
veteran had in his left ankle, left knee, left hip, pelvis 
and lumbosacral spine is a medical question.  The veteran's 
opinion that his gait due to service-connected right leg 
conditions caused or aggravated the conditions claimed for 
secondary service connection is not competent medical 
evidence.  Id.  Dr. Dyas did not in his July 1999 or any 
other statement attribute the disabilities claimed for 
secondary service connection to the veteran's gait, nor has 
any other physician of record.

The veteran's September 1986 statement is the first 
attribution of left knee disability to the service-connected 
right leg.  He attributed it to an altered gait without 
mention of a fall several months before.

It is significant evidence against his later claim of injury 
in a June 1986 fall that he did not mention it in this 
statement.  The record well shows that it was the veteran's 
custom to give ample voice to his complaints over many years.  
The correlation of the complete absence of contemporaneous 
account of the fall from any record or statement far 
outweighs the later accounts of the fall, despite the detail 
of those accounts and the statements of Mrs. V. and the 
appellant.

The February 2000 VA examiner's opinion that it is possible 
that the veteran's right knee aggravated the left ankle, 
knee, and hip, the pelvis and the lumbar spine, does not 
amount to evidence of sufficient weight to create equipoise, 
either against the other evidence of record or the examiner's 
conclusion that such aggravation is not probable to a medical 
certainty.  Clearly, a medical certainty is not the standard 
for resolving reasonable doubt.  See 38 C.F.R. § 3.102 
(2000).  The Board interprets the examiner's statement, 
although less than artfully stated, to mean that the 
likelihood is remote that the conditions claimed as due to or 
aggravated by the right knee were either caused or aggravated 
by it.  The reasonable doubt whether a fact material to 
favorable disposition of a claim for VA benefits is true is 
"a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102 (2000).  The clear tenor of 
the February 2000 examiner's impression makes speculative or 
remote and not probable that the service-connected right knee 
caused or aggravated the disabilities claimed as secondary to 
it.  This conclusion is reinforced by the examiner's care to 
qualify his prior opinion by his notation of his inability to 
find corroboration of the fact of the alleged fall, the 
inconsistency of the veteran's reports with the dearth of 
corroborating medical record, and his careful distinction 
between aggravation and exacerbation.  See Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (defining aggravation for service-
connection purposes as an increase in underlying pathology as 
distinguished from a temporary increase in symptoms).  In 
sum, the February 2000 VA examination report weighs against 
the veteran's claim.

The only evidence tending to favor the veteran's claim is 
several statements from Dr. Dyas.  These lack probative value 
because there is no evidence that he had any source of 
history other than the veteran.  The record amply 
demonstrates that the veteran was not a reliable historian; 
he obviously embellished his war and war injury history over 
the years.  There is no reason revealed by the evidence to 
believe that the veteran reported his history to Dr. Dyas any 
differently than he did in dozens of writings to VA.  The 
probative value of Dr. Dyas's view of the extent and 
secondary effects of the veteran's service-connected war 
wounds must be determined in light of such misstatement of 
history as the veteran's report that he was shot in the right 
leg and the projectile entered at his ankle, traveled up his 
leg and exited from his knee.  That report was patently 
contradicted by the official service medical record and post-
service examinations that showed no residuals of a projectile 
making a penetrating traverse of the flesh of the calf from 
ankle to knee.

In this regard, the deference afforded combat veterans' 
accounts of injuries sustained in combat for the purpose of 
determining whether a disability is service connected does 
not apply in this case.  See 38 U.S.C.A. § 1154(b) (West 
1991).  The veteran was not seeking service connection for an 
injury sustained in combat, rather he embellished his 
accounts of his injuries for the purpose of bolstering the 
appearance of likelihood that such severe injuries would have 
the claimed secondary effects.  Moreover, even if, as a 
matter of law, all seven of the instances of being wounded in 
action alleged by the veteran must be presumed true, they are 
rebuttable by clear and convincing evidence.  The official 
service medical record appears complete, comprising documents 
closely spaced in time.  They show a single instance of being 
wounded in action, and the record of treatment is so closely 
documented through time that the absence of documentation of 
six other instances of being wounded in action, or of the 
type and extent of wound of the right leg later reported by 
the veteran, is clear and convincing evidence to the 
contrary.  Far from being allegations in the absence of 
official records supported by satisfactory lay evidence, the 
veteran's were incredible and hence unsatisfactory lay 
reports clearly and convincingly contradicted by the official 
record.

Thus, Dr. Dyas's vague attribution of all of the veteran's 
disabilities to his war injuries does not have such probative 
value as to bring into equipoise the evidence for and against 
finding that any service-connected injury of the right leg 
either caused or aggravated the several orthopedic 
pathologies of the veteran's left ankle and foot, left knee, 
left hip, pelvis, or lumbosacral spine.

For the reasons stated above, the preponderance of the 
evidence is against granting service connection on an accrued 
basis for disability of the left foot/ankle, left knee, left 
hip, lower pelvis or lumbosacral spine as proximately due to 
or the result of service-connected disease or injury of the 
right leg.

C.  Special Monthly Compensation for Aid and Attendance or at 
the Housebound Rate on an Accrued Basis

Statute provides for payment of special monthly compensation 
to a veteran who, because of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, is permanently bedridden or is 
so helpless as to be in need of the regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l) (West 
Supp. 2001); 38 C.F.R. § 3.350(b)(3) (2000).  The criteria 
for determining need for regular aid and attendance, in 
pertinent part, are as follows:

inability of claimant to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid . . .; inability of claimant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  "Bedridden" will be a 
proper basis for the determination, if 
the veteran's disability actually 
requires that he remain in bed.  The fact 
that he may have voluntarily taken to bed 
or that a physician has prescribed rest 
in bed for the greater or lesser part of 
the day will not suffice.  . . . .  It is 
only necessary that the evidence 
establish that the veteran is so helpless 
as to need regular aid and attendance, 
not that there be a constant need.  
Determinations that the veteran is so 
helpless as to be in need of regular aid 
and attendance . . . must be based on the 
actual requirement of personal assistance 
from others.

38 C.F.R. § 3.352(a) (2000).

Several examination reports have stated the veteran needed 
regular aid and attendance to assist in certain aspects of 
self-care, or to be able to leave his house.  The functional 
impairments described clearly resulted from the combined 
effects of multiple disorders, of which only the right leg 
was service connected.

The May 1995 VA psychiatric examiner who opined that the 
veteran needed "aid and attendance equipment" apparently 
referred to his impression that the veteran needed adaptive 
equipment, which the veteran later explained in his January 
1997 statement was a wheelchair and a lift chair.  The 
examiner did not show that the veteran needed regular aid and 
attendance of another person for psychological reasons, e.g., 
that for reasons of mental illness he would not eat if he was 
not fed, or he was a danger to himself or to others.  The 
examiner's opinion that the veteran needed adaptive equipment 
did not become evidence of the need for regular aid and 
attendance of another person merely by the misuse of jargon 
in describing the need for equipment as for "aid and 
attendance" equipment.  Even if true, the need for such 
equipment is not a criterion of entitlement to the benefit.

Neither Dr. Dyas's October 1995 examination report, nor the 
April 1998 or February 2000 VA examination reports 
distinguish service-connected from non-service connected 
contributors to those opinions that the veteran needed 
regular aid and attendance of another person.  Dr. Dyas's 
July 1996 statement that the veteran needed aid and 
attendance because of service-connected disabilities 
reflected his conclusion that all of the veteran's 
disabilities were service-connected, or at least all of his 
orthopedic conditions.  The Board has concluded that no 
orthopedic disabilities were service connected other than 
those of the right lower extremity.  As shown through 
numerous examination reports through February 2000, the whole 
history of the veteran's right leg disabilities showed that 
there was not such disability of the right leg as to require 
the regular aid and attendance of another person.  The 
psychiatric disorder was not such as to require regular aid 
and attendance, even in combination with the right leg 
conditions.

As an incidental matter, the veteran asserted loss of use of 
both lower extremities, arguing that the use of braces proved 
it.  This decision confirms that the veteran's left lower 
extremity was not disabled by service-connected conditions.  
Dr. Dyas's report that the veteran lost the use of his right 
leg in 1945, aside from being patently erroneous, is 
immaterial to the question of special monthly compensation 
for regular aid and attendance, as loss of use of one leg 
does not warrant special monthly compensation at that rate.

The preponderance of the evidence is against entitlement to 
special monthly compensation for aid and attendance.

Special monthly compensation is payable at the housebound 
rate if the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s) (West Supp. 2001).  This requirement is met when 
the veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350(i) 
(2000).

Service-connected disability did not substantially confine 
the veteran to his dwelling or its premises.  His right leg 
conditions were insufficiently disabling by themselves to 
keep him home.  His PTSD did not render him housebound, 
notwithstanding the social withdrawal he suffered because of 
it.  The preponderance of the evidence is against entitlement 
to special monthly compensation at the housebound rate.

D.  Specially Adapted Housing or Special Home Adaptation 
Grant on an Accrued Basis

VA is authorized to pay only periodic monetary benefits to a 
surviving spouse on an accrued basis.  38 U.S.C.A. § 5121(a) 
(West Supp. 2001); 38 C.F.R. § 3.1000(a) (2000).  The 
specially adapted housing benefit is not a periodic monetary 
benefit.  See generally 38 U.S.C.A. Chapter 21 (West 1991 & 
Supp. 2001).

This claim seeks a benefit not authorized by law.  When a 
claim seeks a benefit not provided by law, the claim is 
properly denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35 is granted.  

Secondary service connection for left foot/ankle, left knee, 
left hip, lower pelvis, and lumbosacral spine for purposes of 
accrued benefits is denied.  

Special monthly compensation for aid and attendance or at the 
housebound rate for purposes of accrued benefits is denied.  

Special adapted housing or special home adaptation grant on 
an accrued basis is denied.


REMAND

The veteran entered the hospital on March 20, 2000, and died 
March [redacted], 2000.  VA has records of his medical evaluation on 
March 20, 2000, from which it appears the planned treatment 
sought his recovery from a CVA.  The terminal records are not 
in the claims file.  They should be obtained to provide more 
complete medical information about the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to authorize 
the release of information from Mobile 
Infirmary Medical Center and request the 
veteran's terminal hospitalization 
summary.  Associate any information 
obtained with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.

3.  Readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



